 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00075-TLN
12                                Plaintiff,
                                                        STIPULATION REGARDING EXCLUDABLE
13                         v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        FINDINGS AND ORDER
14   MARQUEZ JETER,
                                                        DATE: July 18, 2019
15                               Defendant.             TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 18, 2019.
21          2.     By this stipulation, defendant now moves to continue the status conference until August
22 29, 2019, at 9:30 a.m., and to exclude time between July 18, 2019, and August 29, 2019, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented that the discovery associated with this case
26          includes reports, audio recordings, and video recordings. All of this discovery has been either
27          produced directly to counsel and/or made available for inspection and copying.
28                 b)      Counsel for defendant desires additional time to review the current charges, to

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          conduct investigation and research related to the charges, and to discuss potential resolutions

 2          with the defendant, and otherwise prepare for trial.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of July 18, 2019 to August 29, 2019,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13          because it results from a continuance granted by the Court at defendant’s request on the basis of

14          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15          of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: July 16, 2019                                    MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MICHAEL W. REDDING
24                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
25

26
      Dated: July 16, 2019                                    /s/ Christina Sinha
27                                                            Christina Sinha
28                                                            Counsel for Defendant
                                                              MARQUEZ JETER

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                      FINDINGS AND ORDER

 4        IT IS SO FOUND AND ORDERED this 17th day of July, 2019.

 5

 6

 7
                                                          Troy L. Nunley
 8                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
